Title: Thomas Jefferson to Thomas Appleton, 15 February 1820
From: Jefferson, Thomas
To: Appleton, Thomas


					
						Dear Sir
						
							Monticello
							Feb. 15. 20.
						
					
					Since mine of Sep. 3. I have recieved yours of Aug. 23. Sep. 4. & 10. the two Raggis are now at work with us. they could not in the beginning break themselves at once to the great differences of habits manners, living, & language here from those to which they had been habituated all their lives. they are now however much more contented, and I think they have made up their minds to continue and work on their own account, and when done with us, and they desire therefore to have their wives to come over. for this purpose I have placed 400.D. in the hands of mr John Vaughan with a request that he will remit it to you. when recieved, you will be so good as to deliver one half to the wife of Michael Raggi, the other half to the wife of Giacomo. and as they must be entire strangers to the mode of getting themselves over, I must pray you to advise and aid them in getting a passage, as you will know the vessels in your port returning directly to the US. it would be far best, if possible to come in a vessel bound to some port in the Chesapeake; next to that Philadelphia, & lastly to New York. at whatever place they land, they should take a passage immediately in some vessel bound directly to Richmond, to which place either packets or coasting vessels are coming every week from all the ports abovementioned. if they bring nothing but their own baggage they will having have nothing to pay at the Custom house, and that they may not be embarrassed there they should be strongly advised to bring nothing else. their husbands, not knowing this brought some trifles of marble, which became forfeited for non observance of ceremonies, & we had much trouble to get them restored. they expect that the money now remitted is to pay all their passages and all other expences to Richmond. I inclose under the protection of your cover their letters to their wives and friends, which doubtless convey to them the necessary instructions as to all details.
					In the months of April or May I shall make the annual remittance for M. & Mde Pini to whom as well as to yourself I tender assurances of my great esteem and respect.
					
						
							Th: Jefferson
						
					
				